NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                    SALLY PERRIE,
                    Plaintiff-Appellant

                             v.

              KENNETH ALLAN PERRIE,
                  Defendant-Appellee
                ______________________

                        2017-1087
                  ______________________

   Appeal from the United States District Court for the
Eastern District of California in No. 2:14-cv-01872-TLN-
EFB, Judge Troy L. Nunley.
                 ______________________

                  Decided: April 18, 2018
                  ______________________

    SALLY PERRIE, Nevada City, CA, pro se.

    KENNETH ALLAN PERRIE, Las Vegas, NV, pro se.
               ______________________

      Before REYNA, BRYSON, and STOLL, Circuit Judges.
PER CURIAM.
    Sally Perrie appeals the district court’s decision grant-
ing Kenneth Allan Perrie’s motion to dismiss Ms. Perrie’s
2                                          PERRIE   v. PERRIE



correction of inventorship claim for lack of standing. We
affirm.
                      BACKGROUND
    The following facts are undisputed or taken from Sal-
ly Perrie’s amended complaint. The parties, Sally and
Kenneth Perrie, were married in 1982. The couple formed
a company aimed at adapting popular board games such
as Yahtzee, Monopoly, and Battleship for use in electronic
gaming machines used in the casino industry. Their work
began in the mid-1980s and ended in 1992 before they
separated in 1994. Mr. Perrie took primary control of the
company shortly thereafter.
    Prior to their separation, the Perries presented the
games to Milton Bradley, the owner of the board games.
In 1995, Mr. Perrie informed Ms. Perrie that an agree-
ment had been reached with Milton Bradley for name
rights, and with Mikohn, Inc. for distribution of the
games. In the late 1990s, Mr. Perrie filed patent applica-
tions for the games, naming himself and his partner, Olaf
Vancura, as the sole inventors. Ms. Perrie was not named
as an inventor on the patent applications. The patents
issued between 2001 and 2010.
    In early 2007, the Perries formally filed for divorce.
The following year, Ms. Perrie filed for Chapter 7 bank-
ruptcy, which was discharged on December 3, 2008.
Ms. Perrie’s schedule of assets, filed as part of her bank-
ruptcy case, listed her ownership interest in the company,
but failed to list any interest in or pending causes of
action for patent ownership or correction of inventorship.
Ms. Perrie alleges that this is because she first became
aware of the patents in 2010 after her bankruptcy dis-
charged.
   On August 8, 2014, Ms. Perrie filed a complaint
against Mr. Perrie for equitable relief and damages. On
June 19, 2015, the district court granted Mr. Perrie’s
PERRIE   v. PERRIE                                          3



motion to dismiss with leave to amend. On July 9, 2015,
Ms. Perrie filed an amended complaint in the district
court, seeking, among other things, correction of inventor-
ship of the patents under 35 U.S.C. § 256. The district
court granted Mr. Perrie’s motion to dismiss the amended
complaint, holding that Ms. Perrie lacked standing to sue
for correction of inventorship. See Perrie v. Perrie, No. 14-
cv-01872-TLN-EFB, 2016 WL 1090577, at *3–5 (E.D. Cal.
Mar. 21, 2016). Ms. Perrie appeals.
    Ms. Perrie’s amended complaint seeks correction of
patent inventorship under § 256, and thus the district
court had jurisdiction pursuant to 28 U.S.C. § 1338. We
therefore have jurisdiction under 28 U.S.C. § 1295(a)(1).
See Banks v. Unisys Corp., 228 F.3d 1357, 1359 (Fed. Cir.
2000) (“The well-pleaded complaint . . . requested that the
district court correct [inventorship] under 35 U.S.C.
§§ 116 and 256. Therefore, we have jurisdiction because
the district court’s jurisdiction was based, in part, on
28 U.S.C. § 1338.”); see also MCV, Inc. v. King-Seeley
Thermos Co., 870 F.2d 1568, 1570 (Fed. Cir. 1989).
                        DISCUSSION
    We review the grant of a motion to dismiss for failure
to state a claim under the law of the regional circuit.
Aatrix Software, Inc. v. Green Shades Software, Inc.,
882 F.3d 1121, 1124 (Fed. Cir. 2018). The Ninth Circuit
reviews the grant of a motion to dismiss de novo, accept-
ing all factual allegations as true and drawing all reason-
able inferences in the plaintiff’s favor. Barrett v. Belleque,
544 F.3d 1060, 1061 (9th Cir. 2008). The Ninth Circuit’s
“review is generally limited to the face of the complaint,
materials incorporated into the complaint by reference,
and matters of judicial notice.” K-Tech Telecomms., Inc. v.
Time Warner Cable, Inc., 714 F.3d 1277, 1282 (Fed. Cir.
2013) (citing Metzler Inv. GMBH v. Corinthian Colls.,
Inc., 540 F.3d 1049, 1061 (9th Cir. 2008)).
4                                             PERRIE   v. PERRIE



    The question before us is whether the district court
erred in concluding that Ms. Perrie, having filed for
Chapter 7 bankruptcy, lacks standing to bring a cause of
action seeking correction of inventorship under § 256. We
hold that it did not.
    Under federal bankruptcy law, the bankruptcy estate,
not the debtor, is the real party in interest with standing
to bring a cause of action. 11 U.S.C. § 323(b) (“The trus-
tee in a case under this title has capacity to sue and be
sued.”); see also Turner v. Cook, 362 F.3d 1219, 1225–26
(9th Cir. 2004). This is so because “all legal or equitable
interests of [a] debtor,” including all causes of action,
belong to the bankruptcy estate once bankruptcy proceed-
ings have begun. 11 U.S.C. § 541(a)(1); Turner, 362 F.3d
at 1226. Only a representative of the estate has standing
to sue for causes of action that belong to the estate.
11 U.S.C. § 323; In re Eisen, 31 F.3d 1447, 1451 n.2 (9th
Cir. 1994).
     Section 521 of the bankruptcy code requires a debtor
to list all assets and liabilities on a schedule, filed as part
of the bankruptcy case. 11 U.S.C. § 521(a)(1)(B)(i). The
debtor loses all rights in any interest held by the bank-
ruptcy estate unless the interest is abandoned by the
estate. 11 U.S.C. § 554(a)–(c). At the close of proceedings,
i.e., when the bankruptcy is discharged, any interest that
is neither abandoned by the estate nor administered in
the bankruptcy proceeding still remains with the estate.
Id. § 554(d).
    Ms. Perrie alleges that she co-invented the patents
with Mr. Perrie between the mid-1980s and 1994. There
is no dispute that the alleged facts that give rise to
Ms. Perrie’s claim for correction of inventorship occurred
prior to her bankruptcy.       At the commencement of
Ms. Perrie’s bankruptcy, her legal interests and causes of
action passed to the bankruptcy estate. See 11 U.S.C.
§ 541(a)(1); Turner, 362 F.3d at 1225–26. As such, the
PERRIE   v. PERRIE                                         5



trustee, not Ms. Perrie, had standing to sue on her claims
for correction of inventorship. Because that cause of
action was not abandoned or administered by the estate,
it remains the property of the estate. 11 U.S.C. § 554(d).
Therefore, Ms. Perrie lacks standing.
     Ms. Perrie argues that she lacked knowledge of the
patents or her inventorship rights at the time of her
bankruptcy proceedings and therefore did not list her
claims with the bankruptcy estate. Ms. Perrie fails to cite
any authority to support the argument that her lack of
knowledge is relevant to whether she has standing to sue
under the bankruptcy statutes. Nor do we find any. See,
e.g., In re: Porrett, 564 B.R. 57, 67 (D. Idaho 2016) (“Bank-
ruptcy and appellate courts in and out of the Ninth Cir-
cuit agree that property of the bankruptcy estate includes
accrued causes of action, even if the debtors were unaware
of the claims at the time they filed their bankruptcy peti-
tion.” (emphasis added)). We therefore affirm the district
court’s dismissal for lack of standing.
                       CONCLUSION
     We have considered the parties’ remaining arguments
and find them unpersuasive. For the reasons above, we
affirm the district court’s dismissal of Ms. Perrie’s
amended complaint.
                       AFFIRMED
                           COSTS
    No costs.